DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Specification
The disclosure is objected to because of the following informalities:
	i. The Specification should be one and one half spaced or double spaced.  
Appropriate correction is required.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not have possession of the claim language in Claim 4 “wherein said individual’s stress level is estimated based on the frequency of their interactions with said device”. The Specification has claim to much narrower limitations as listed in Para. 054 of the Applicant’s Specification. 
Claim 5 is rejected based on its dependency to Claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the userbase" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1 and 6, the phrase "other means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding Claim 2, the phrase "and optionally" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and optionally"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Application 2016110804 awarded to Burton, hereinafter Burton. All citations are made to U.S. Publication 20210169417. 
Regarding Claim 1, Burton teaches a system for the remote monitoring of an individual of limited independence by one or more caregivers (title, Para. 1695) that includes a processor, one or more communication interfaces, one or more sensors coupled to the processor, and memory containing computer-readable code which when executed by a processor, collects a multitude of health, environment, lifestyle, and safety metrics from said individual (Para. 0112) and transmits them to a server or database (Para. 0494); a dashboard (Para. 0070) accessible by one or more caregivers in the form of a mobile of web application that loads data from said server or database (Para. 1695), wherein real time notifications and alarms of said individual’s status can be received in the form of automated calls, mobile push notifications, text messages, or other means (Para. 1225-1228), and additionally, real time and historic visualizations and analysis of the health, behavior, lifestyle, and safety of said individual can be viewed (Para. 0215), which comprise a multitude of the following: location (Para. 2258), fall detection (Para. 2258), physical activity detection (Para. 0167), daily step totals (Para. 0315), heart rate (Para. 0223), weather hazard detection (Para. 0227), indoor temperature detection (Para. 1733), and sleep tracking (Para. 0139).

Regarding Claim 6, Burton teaches the system of Claim 1, further comprising a temperature enabled beacon placed in the vicinity of said individual; the temperature of the individual’s surroundings being collected and transmitted to said caregiver for real-time tracking and notifications of hazardous conditions in the form of automated calls, mobile push notifications, text messages, or other means (Para. 0227). 

wherein outdoor temperature conditions or weather alerts in said patient’s vicinity are acquired using a web API (Para. 1011-1016) and transmitted to said caregiver’s dashboard (Para. 0227). 

Regarding Claim 8, Burton teaches the system of Claim 1, wherein the caregiver is remotely alerted of significant changes in the patient’s location using data from global positioning system hardware included in said mobile or wearable device (Para. 2258).

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 20210217532 awarded to Heimerl, hereinafter Heimerl.
Regarding Claim 1, Heimerl teaches a system for the remote monitoring of an individual (abstract) of limited independence by one or more caregivers (Who is being monitored is merely intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) that includes a processor, one or more communication interfaces, one or more sensors coupled to the processor (Para. 0013), and memory containing computer-readable code which when executed by a processor, collects a multitude of health, environment, lifestyle, and safety metrics from said individual  and transmits them to a server or database (abstract, Para. 0069); a dashboard accessible by one or more caregivers in the form of a mobile of web application that loads data from said server or database, wherein real time notifications and alarms of said individual’s status can be received in the form of automated calls, mobile push notifications, text messages, or other means (Para. 0009), and additionally, real time and historic visualizations and analysis of the health, behavior, lifestyle, and safety of said individual can be viewed (Para. 0009), which comprise a multitude of the following: stress detection, physical activity detection (abstract, Para. 0009).

Regarding Claim 4, Heimerl teaches the system of Claim 1, wherein said individual’s stress level is estimated based on the frequency of their interactions with said device and patterns in said individual’s movement history and reported to the caregiver (Para. 0224). 

Regarding Claim 5, Heimerl teaches the system of Claim 4, wherein said individual’s stress level is calculated with one or more of the following metrics: the rate at which the user has transitioned between walking and idle (Para. 0151, “Motion sensors provide a way of measuring group stress levels in an environment and in some embodiments, include one or more gyroscope sensors and/or accelerometers (such as are found in most current smart phones) to track movement of a group of people. Increases in the velocity or speed of a group of people relative to a baseline speed indicate increased group stress levels”, Para. 0224, “Motion sensors (e.g., gyroscope accelerometer) can be used to measure changes in velocity or speed”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over WO Application 2016110804 awarded to Burton, hereinafter Burton. All citations are made to U.S. Publication 20210169417.
Regarding Claim 2, Burton teaches the system of Claim 1, wherein said user’s collected health, behavior, lifestyle, and safety metrics are used to predict the existence and severity of physical and mental illnesses (Para. 2167), comprising: a machine learning classifier periodically trained to correlate said metrics collected from the userbase and stored in said database (Para. 2748), with self-reported physiological and psychological conditions (Para. 3844) the ability of said machine learning model to predict and report health conditions and severity scores of such conditions using classification and regression based on said metrics (Para. 2757-2759), and optionally notify the caregiver through said dashboard (Para. 0230). Burton does not teach wherein the self-reported conditions are collected during account registration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burton, i.e. by specifying that the data is collected at the start of the registration of a patient, as it is within the skill of an artisan to determine the best time for registration of previous medical history, and there is no apparent criticality to the data being collected at patient registration or right before data correlation.

Regarding Claim 3, modified Burton makes obvious the system of Claim 2, wherein the inputs to the machine learning model include the average number of times per day that the individual has left their home, the total length of time spent outside the home, the average length of time between when their home and when they returned, or any combination therein (Para. 0308).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO Application 2016110804 awarded to Burton, hereinafter Burton, further in view of US Publication 20170026805 awarded to Smith et al, hereinafter Smith. All citations are made to U.S. Publication 20210169417.
Regarding Claim 9, Burton teaches the system of Claim 8, further comprising a location filtering mechanism (Para. 0318). Burton does not teach wherein the location filtering mechanism that uses the distance between a point and its neighbors, and the distance between the said neighbors, to detect and remove inaccurate readings.
However, in the art of GPS filtering, Smith teaches a location filtering mechanism that uses the distance between a point and its neighbors, and the distance between the said neighbors, to detect and 
It would have been obvious before the effective filing date of the claimed invention to modify Burton by Smith, i.e. by using the filtering system of Smith in Burton’s system, for the predictable purpose of using a known technique to improve similar filtering systems in the same way.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/JLM/
Examiner, Art Unit 3792

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021